Citation Nr: 1112898	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-33 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for tinnitus; and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for vertigo; and if so, whether service connection is warranted.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for migraine headaches, to include as secondary to herbicide exposure.  

6.  Entitlement to service connection for a skin rash, to include as secondary to herbicide exposure.  

7.  Entitlement to service connection for a spine disorder, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The Veteran submitted a notice of disagreement with this determination in May 2006, and timely perfected his appeal in October 2007.

Jurisdiction of the aforementioned claims was subsequently transferred to the RO in Montgomery, Alabama.
The Veteran testified before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of that proceeding has been associated with the Veteran's VA claims file.

New and Material Evidence

With regard to the Veteran's petition to reopen his claims of entitlement to service connection for bilateral hearing loss and tinnitus, to establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

Additional Evidence

As a procedural matter, the Board notes that following the last supplemental statement of the case, issued in November 2010, the Veteran submitted a November 2010 letter from an otolaryngologist, a January 2011 audiological treatment note, a copy of his VA examination from November 1972, and his active duty induction and separation examinations.  This evidence did not include a waiver of agency of original jurisdiction (AOJ) consideration.  

The Board has, accordingly, reviewed the additional evidence.  As to the 1972 VA examination and the active duty physical examinations, this evidence is duplicative of evidence already associated with the claims file and was previously considered by the AOJ.  Moreover, while the AOJ has not considered either the November 2010 or January 2011 treatment notes, it is not prejudicial to the Veteran for the Board to consider the claims without AOJ review of this evidence.  Namely, both documents evaluate the extent of the Veteran's current hearing disorder.  However, the Veteran's current hearing loss has been conceded.  Further, this evidence does not address a relationship between the Veteran's current hearing loss and tinnitus to active duty service.  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the AOJ an opportunity to review the evidence in question.  


FINDINGS OF FACT

1.  In March 1973, a rating action denied entitlement to service connection for bilateral hearing loss on the basis that there was no evidence that the Veteran's pre-existing hearing loss was aggravated by service; this decision became final one year later.  

2.  In October 1997, a rating action denied entitlement to service connection for tinnitus [on the basis that it was not related to active duty service nor was it currently shown], and denied a petition to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.  This decision became final one year later.

3.  The evidence received since the October 1997 rating action relates to an unestablished fact necessary to support a claim of entitlement to service connection for tinnitus.

4.  The preponderance of the evidence is against a finding that the Veteran currently suffers from tinnitus that is the result of a disease or injury in active duty service.

5.  The evidence received since the October 1997 rating action does not relate to an unestablished fact necessary to support a claim of entitlement to service connection for bilateral hearing loss.

6.  At his hearing before the Board in February 2011, the Veteran requested that his claims of entitlement to service connection for vertigo, an acquired psychiatric disorder to include PTSD, migraine headaches, skin rash, and a spine disorder, be withdrawn.


CONCLUSIONS OF LAW

1.  The October 1997 rating action that denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2010).

2.  New and material evidence has been received since the October 1997 rating action that denied entitlement to service connection for tinnitus, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  The October 1997 rating action that denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2010).

5.  New and material evidence has not been received since the October 1997 rating action that declined to reopen the claim of entitlement to service connection for bilateral hearing loss; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  The criteria for withdrawal of a Substantive Appeal have been met with regard to the claims of: whether new and material evidence has been received in order to reopen a previously denied claim for entitlement to service connection for vertigo; and entitlement to service connection for an acquired psychiatric disorder to include PTSD, migraine headaches, skin rash, and a spine disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

Moreover, this notice letter included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).
Consequently, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claims for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted his own private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, in February 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the October 2010 hearing, the undersigned Acting Veterans Law Judge identified the issues on appeal.  See Hearing Transcript (T.) at p. 3.  Also, information was solicited regarding the onset of the Veteran's tinnitus (T. at 5, 7), as well as how his hearing loss was aggravated by active duty (T. at 4).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  
Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, a VA opinion with respect to the issues on appeal was obtained in September 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's own assertions, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  

Moreover, with specific regard to the Veteran's bilateral hearing loss claim, the Board notes that VA need not conduct an examination with respect to an application to reopen a previously denied claim, as 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  Additionally, the adequacy of a VA medical examination becomes moot upon the Board's determination that a claimant is not entitled to reopening of a claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the adequacy of the VA examination need not be considered in the context of the Veteran's hearing loss claim.  

Accordingly, the Board finds that VA's duty to assist regarding obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
II.  New and Material Evidence

The Veteran is claiming entitlement to service connection for bilateral sensorineural hearing loss and tinnitus.  The RO first denied his claim for bilateral hearing loss in March 1973 on the basis that his hearing loss pre-existed service and was not aggravated by service.  He did not appeal the RO's decision, and it became final one year later.  

In May 1997, the Veteran filed a claim for entitlement to service connection for tinnitus, and also sought to reopen his claim for entitlement to service connection for bilateral hearing loss.  In October 1997, the RO denied his tinnitus claim on the basis that this disorder was not related to active duty service, nor was it currently shown.  The RO also denied his application to reopen a claim for bilateral hearing loss on the basis that no new and material evidence has been submitted.  These decisions were not appealed and became final one year later.  The October 1997 RO decision also represents the last final denial of these claims.  

The evidence of record at the time of the October 1997 decision included the Veteran's service treatment records, private ear, nose and throat treatment records from June 1987 to July 1997, a physician's statement from November 1972, and an audiological VA examination from November 1972.  
 
Since the RO's decision became final, the Veteran has submitted a number of private treatment records, including audiological evaluations from May 2001 to July 2004.  There is also a private treatment note from August 1985, and well as private treatment notes from August 1997 to September 1999.  Moreover, since the submission of the current claims on appeal, the record now includes VA treatment records from August 2009 to March 2010, as well as VA examinations conducted in August 2009 and September 2010.  

Governing Law and Regulations

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Bilateral Hearing Loss

As an initial matter, after reviewing the new evidence contained in the record, the Board concludes that none of the newly acquired evidence is material to the Veteran's claim for entitlement to service connection for bilateral hearing loss.  
As was noted above, this claim was previously denied because the evidence did not indicate that his preexisting hearing loss was aggravated by active duty service, and none of the new evidence addresses this aspect of the claim.   

In this case, much of the private treatment records submitted since the last final denial indicate that the Veteran's hearing has worsened in recent years.  It is possible that this increased hearing loss may be related to the symptoms he is experiencing related to Meniere's disease.  However, the earliest of these records was not until May 1985, where noise-induced hearing loss was observed at 4000 Hz.  In that case, there was no relationship made to active duty service, and it is still approximately 18 years after he left active duty.  

Moreover, other private treatment records, such as a number of audiograms from 2001 to 2003, as well as another audiogram in 2005, consistently reflect significant hearing loss at high frequencies.  However, none of these audiograms indicate that the Veteran's hearing had worsened during service.  Therefore, while this evidence is new, in that it has not been previously considered by the RO, it is nonetheless not material, as it does not address whether his preexisting hearing disorder was aggravated by service.  

Since the Veteran submitted the claim on appeal, he has also undergone audiological treatment with the VA.  Specifically, in April 2009, he underwent an audiological evaluation where severe hearing loss was again noted at higher tonal frequencies.  However, this evaluation did not indicate that his hearing worsened during active duty.  Similarly, when he underwent a VA audiological examination in September 2010, the examiner did not provide an opinion as to whether the Veteran's hearing loss was aggravated by active duty.  Therefore, while this evidence is new, it is nonetheless not material to the unestablished fact necessary to support the claim.  

Additionally, while it is true the examiner at the September 2010 VA examination noted a threshold shift at 3000 Hz in the right ear between the Veteran's induction and separation physical examinations, this evidence was considered by the RO prior to the last final denial of the claim.  Therefore, it is neither new nor material to an unestablished fact necessary to support the claim.  

Finally, the new evidence includes additional statements by the Veteran concerning his bilateral hearing loss.  Specifically, at his hearing before the Board in February 2011, he testified that his hearing had worsened due to his exposure to artillery while on active duty service.  However, he has previously made these assertions.  

Moreover, even if the statements disclosed new information, such assertions alone would not be sufficient to reopen the claim.  As a layperson, the Veteran is not competent to offer an opinion as to the actual amount of hearing loss without an audiogram provided under controlled conditions.  Consequently, the statements do not constitute new and material evidence to reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay assertions of medical causation cannot serve as a predicate to reopen a previously denied claim).  Therefore, none of the current evidence submitted by the Veteran for his bilateral hearing loss since the final rating decision is new and material under 38 C.F.R. § 3.156(a).  

Tinnitus

Regarding the Veteran's claim for tinnitus, the Board concludes that this claim should be reopened.  As was noted above in its October 1997 decision, the RO denied the Veteran's claim for tinnitus as it was not related to active duty service, nor was it currently shown.  

In this case, the evidence submitted since the last final denial now indicates a diagnosis of tinnitus.  Specifically, the Veteran submitted a private treatment record from May 1985 indicating the presence of tinnitus.  An audiological evaluation in October 2001 also indicated the presence of tinnitus.  Finally, the Veteran underwent a VA examination in September 2010 that was conducted in order to determine the nature and etiology of his tinnitus.  

All of this evidence is new in that it was not previously considered by the RO.  Moreover, this evidence is material to an unestablished fact that served as the basis for the last final denial of the claim.  Therefore, the application to reopen the claim for entitlement to service connection for tinnitus is granted, and the claim is reopened.  


III.  The Merits of the Claim

As noted above, the Board has determined that the Veteran has submitted sufficient evidence to reopen his claim of entitlement to service connection for tinnitus.  As such, the Board will consider this claim on the merits.

Governing Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 
Analysis

As an initial matter, the Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to tinnitus or any symptoms reasonably attributed thereto.  At the time of his separation physical examination the Veteran's tinnitus was not noted.  Therefore, tinnitus was not noted in service.

Next, post-service evidence does not reflect tinnitus symptomatology for many years after service discharge.  Specifically, the first indication of tinnitus in the clinical treatment records was not until May 1985, where tinnitus was noted in a private treatment note.  Specifically, the Board emphasizes the multi-year gap between discharge from active duty service in 1967 and the first time his tinnitus was identified in 1985 (approximately an eighteen-year gap).  Therefore, continuous symptoms of tinnitus since active duty are not shown by the clinical evidence.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  


In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a layperson.  Tinnitus is an example of this, as it is a disorder that may be diagnosed by its unique and readily identifiable features, and thus may not always require a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")

Moreover, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology of tinnitus since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Here, the first clinically observed symptoms of tinnitus were not noted for approximately 18 years since active duty service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  This delay in treatment constitutes negative evidence.  


Moreover, while the Veteran submitted a claim for bilateral hearing loss in October 1972, he did not include tinnitus as an associated disorder.  Similarly, when he underwent a VA audiological examination for this disorder in November 1972, he did not assert that he had tinnitus.  In fact, he did not assert continuous symptoms until he submitted the claim currently on appeal.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against the lack of complaints for approximately 18 years and the absence of any complaints when he submitted a claim for benefits in October 1972, and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's tinnitus to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a September 2010 VA audiological examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported experiencing tinnitus since military service.  The examiner also conceded the Veteran's exposure to significant noise exposure, given his specialty in artillery.  

After an audiological examination, the examiner diagnosed tinnitus.  However, the examiner also opined that it was less likely than not that the Veteran's tinnitus caused by his in-service noise exposure.  In providing this opinion, the examiner reflected that the VA audiological examination in November 1972 noted high frequency hearing loss, but did not diagnose tinnitus.  
The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted an audiological examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

In considering the claim, the Board has also weighed the opinions of the VA examiner against the statements made by the Veteran relating his tinnitus to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, the Veteran is competent to testify as to the nature and etiology of his tinnitus, as it is a disorder that is identified substantially on symptoms.  See Jandreau, 492 F.3d at 1377, n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

However, for the reasons stated above, the Board has concluded that the Veteran's statements lack credibility, as he did not claim that he had tinnitus until many years after service.  Moreover, while he submitted a claim for bilateral hearing loss in 1972, he did not mention tinnitus at that time.  Therefore, these statements, while competent, are outweighed by the opinions of the VA examiner.  
In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



IV.  Withdrawn Claims

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2010).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).

In the present case, at his hearing before the Board in February 2011, and prior to the promulgation of this appeal, the Veteran requested that his claims of entitlement to service connection for vertigo, an acquired psychiatric disorder, migraine headaches, a skin rash, and a spine disorder, be withdrawn.

In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over the withdrawn issues and, as such, must dismiss the appeal of these claims.
















	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having not been received, the petition to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss is denied.

New and material evidence having been received, the application to reopen a claim for entitlement to service connection for tinnitus is granted and the claim is reopened.

Entitlement to service connection for tinnitus is denied.

The issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for entitlement to service connection for vertigo is dismissed.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is dismissed.  

The issue of entitlement to service connection for migraine headaches, to include as secondary to herbicide exposure, is dismissed.  

The issue of entitlement to service connection for a skin rash, to include as secondary to herbicide exposure, is dismissed.  

The issue of entitlement to service connection for a spine disorder, to include as secondary to herbicide exposure, is dismissed.  



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


